DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon reconsideration of the amendment filed on 8/29/2022, the following action is set forth. In light of the new grounds of rejection set forth below, the following action is non-final.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 22-27 and 29 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Duisken et al (WO 2014/023393) (See Duisken et al. (US 2015/0225111) for citation).
Regarding claims 1-7, 10, 22 and 25, Duisken discloses a laminate including as layers of a layer sequence, in a direction from an external side of the laminate to an internal side of the laminate, a carrier layer 4, blend layer 35, i.e. a polymeric intermediate layer, and a barrier layer 5 (figure 6, paragraphs 000033-0034, 0038, 0229) wherein the polymeric intermediate layer comprises 60 % of total LDPE (10 to 50 wt% of LDPEa and at least 50 wt% of LDPEt) (paragraphs 0035-0036) and 0.1 to 40 wt% of HDPE (paragraphs 0047, 0049) and the polymeric intermediate layer has a density of 0.900 to 0.970 g/cc (paragraph 0048). Given that the polymeric intermediate layer of Duisken discloses the same composition as claimed in present claim, it is clear that the laminate and the polymeric intermediate layer of Duisken would intrinsically possess the same properties as claimed in present claims. Duisken discloses a container discloses the laminate of claim 1 (abstract). Given that LLDPE is an optional element in the blend layer of Duisken, it is clear that when LLDPE is not present, it meets the present claim.
While Duisken fails to exemplify the presently claimed laminate nor can the claimed laminate be “clearly envisaged” from Duisken as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed laminate and the laminate disclosed by Duisken, absent a showing of criticality for the presently claimed laminate, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use laminate which is both disclosed by Duisken and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 8, Duisken discloses the container precursor of claim 7 (paragraph 0225), wherein the laminate has at least 3 folds (figure 3).
Regarding claim 9, Duisken discloses the container precursor according to claim 7, wherein the laminate includes a first longitudinal edge and a further longitudinal edge, the first longitudinal edge being joined to the further longitudinal edge forming a longitudinal seam of the container precursor (paragraphs 0159, 0225).
Regarding claim 11, Duisken discloses a closed container comprising the laminate of claim 1 (fig. 3, paragraph 0160).
Regarding claim 12, Duisken discloses closed container comprising the laminate of claim 11, wherein the laminate includes a first longitudinal edge and a further longitudinal edge, the first longitudinal edge being joined to the further longitudinal edge forming a longitudinal seam of the container precursor (paragraphs 0159, 0225).
Regarding claim 13, Duisken discloses closed container comprising laminate of claim 11, wherein the closed container contains a foodstuff (paragraph 0158).
Regarding claim 23, Duisken discloses the laminate of claim 22, wherein the polymeric intermediate layer further comprises an adhesion promoter (paragraph 0044).
Regarding claim 24, Duisken discloses the laminate of claim 23, wherein the polymeric intermediate layer comprises polyethylene maleic anhydride graft polymer (paragraph 0102).
Regarding claim 26, Duisken discloses the laminate of claim 25, wherein the polymeric intermediate layer comprising a first intermediate layer and further blend layer, i.e. second intermediate layer, (paragraphs 0039-0043) wherein the first intermediate layer comprises blend of LDPE and HDPE as explained above.
Regarding claim 27, Duisken discloses the laminate of claim 26, wherein the first polymeric intermediate layer comprising 60 % of total LDPE (10 to 50 wt% of LDPEa and at least 50 wt% of LDPEt) (paragraphs 0035-0036) and 0.1 to 40 wt% of HDPE (paragraphs 0047, 0049).
Regarding claim 29, Duisken discloses the laminate of claim 26, wherein the second intermediate layer comprises an adhesion promoter (paragraphs 0105, 0225).
Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787